             Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BARRY HUTCHINS,

                                  Plaintiff,
                                                                    21-CV-1221 (LLS)
                      -against-
                                                                ORDER OF DISMISSAL
DHS, et al.,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff Barry Hutchins, appearing pro se, brings this action under the Court’s federal

question jurisdiction. By order dated February 11, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth in

this order, the Court dismisses this action but grants Plaintiff sixty days’ leave to replead.

                                      STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
          Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 2 of 12




                                          BACKGROUND

       Plaintiff Barry Hutchins filed a handwritten complaint. It is difficult to read the complaint

or to determine who he intends to sue. Plaintiff also asserts claims regarding numerous

seemingly unrelated issues. It appears that Plaintiff is homeless, and he has not provided an

address where he can receive court orders.

       Plaintiff alleges that from September 2020 to the present, he has had difficulties with

various public assistance benefits (SNAP, cash assistance) and social security benefits, at offices

in both Brooklyn, New York, and Manhattan. Plaintiff further seeks to be “moved from Rockland

County to BRC,” which is a nonprofit organization that operates homeless shelters, transitional

housing, and provides other social services. Plaintiff notes that Bellevue Hospital indicates that

he has “no serious injuries,” but he states that he has “cold in chest” and injuries to his feet,

ankles, and ears. Plaintiff seeks to have his federal Social Security Income checks reissued and to

“remove [the] pin number” for his direct express debit card, which the Social Security

Administration uses to issue payment to those without access to a bank.

                                           DISCUSSION

A.      Rule 8 Pleading Requirements

       Rule 8 of the Federal Rules of Civil Procedure requires a complaint to make a short and

plain statement showing that the pleader is entitled to relief. A complaint states a claim for relief

if the claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To review a complaint for plausibility, the Court accepts all

well-pleaded factual allegations as true and draws all reasonable inferences in the pleader’s

favor. Iqbal, 556 U.S. at 678-79 (citing Twombly, 550 U.S. at 555). But the Court need not accept

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially legal

conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555). After separating legal conclusions


                                                   2
          Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 3 of 12




from well-pleaded factual allegations, the court must determine whether those facts make it

plausible – not merely possible – that the pleader is entitled to relief. Id.

        The Court has closely scrutinized Plaintiff’s complaint but because Plaintiff has not

included facts about his claims, he fails to state a claim on which relief can be granted. The Court

therefore dismisses the complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.      Leave to Replead

        The Second Circuit has held that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal

quotation marks omitted)). Because it is unclear if Plaintiff may be able to state a claim, the

Court grants Plaintiff leave to replead within sixty days of the date of this order. In the event that

Plaintiff chooses to file an amended complaint, the Court strongly encourages him to ask for

assistance from someone who can help him with the amended complaint. If Plaintiff needs legal

advice related to this matter, he may contact the New York Legal Assistance Group’s Legal Clinic

for Pro Se Litigants in the Southern District of New York, which is a free legal clinic staffed by

attorneys and paralegals to assist those who are representing themselves in civil lawsuits in this

Court. A copy of the flyer with details of the clinic is attached to this order.

 B.      Litigation History

        Plaintiff has previously been cautioned that his complaints are difficult to understand,

which leaves the Court unable to determine whether he is entitled to relief. See Hutchins v. City

of New York, ECF 1:19-CV-0550, 4 (CM) (S.D.N.Y. Aug. 7, 2019); Dept. of Homeless Srvs.,




                                                   3
             Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 4 of 12




ECF 1:17-CV-4826, 4 (S.D.N.Y. Aug. 21, 2017). 1 The Court therefore warned Plaintiff in those

actions that if he continues to engage in frivolous or non-meritorious litigation in this Court, the

Court may enter an order barring him from filing civil actions in this Court IFP without the

Court’s permission. See Hutchins, ECF 1:17-CV-4826, 5 (S.D.N.Y. Nov. 20, 2017). That warning

remains in effect.

                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Clerk of Court is further instructed to hold

this matter open on the docket until a civil judgment is entered.

         Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

for failure to state a claim on which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court grants Plaintiff sixty days’ leave to file an amended complaint that complies

with the standards set forth above. Plaintiff must submit the amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Amended Complaint,” and label the document with docket number 21-CV-1221 (LLS). An

Amended Complaint form is attached to this order. If Plaintiff fails to submit an amended

complaint within the time allowed, the Court will enter a civil judgment consistent with this

order and direct the Clerk of Court to terminate this matter.

Dated:       February 11, 2021
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.


         1
         Because of Plaintiff’s history of filing frivolous or non-meritorious litigation in the
United States District Court for the Southern District of Texas, that court imposed a prefiling
injunction against him. See Hutchins v. Simpson, No. 01-MC-0420, (S.D. Tex. Nov. 14, 2011).


                                                  4
                 Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 5 of 12


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                     Open Wednesday
appointments only. The clinic does                              1 p.m. - 5 p.m.
not offer assistance over the phone                             Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
               Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 6 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 7 of 12




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 8 of 12




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
          Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 9 of 12




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 10 of 12




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:21-cv-01221-LLS Document 5 Filed 02/11/21 Page 12 of 12




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
